
	
		II
		109th CONGRESS
		2d Session
		S. 3623
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Bunning (for
			 himself, Mr. Obama,
			 Mr. Lugar, Mr.
			 Burns, Mr. Pryor,
			 Ms. Murkowski, and
			 Mr. Bond) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote coal-to-liquid fuel
		  activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coal-to-Liquid Fuel Promotion
			 Energy Act of 2006.
		2.DefinitionsIn this Act:
			(1)Coal-to-liquidThe
			 term coal-to-liquid means—
				(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is the
			 coal resources of the United States, using the class of chemical reactions
			 known as Fischer-Tropsch, to produce synthetic fuel suitable for
			 transportation; and
				(B)with respect to a
			 facility, the portion of a facility related to supplying inputs to the
			 Fischer-Tropsch process, Fischer-Tropsch finished fuel production, or the
			 capture, transportation, or sequestration of byproducts of the use of coal at
			 the Fischer-Tropsch facility, including carbon emissions.
				(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Coal-to-liquid
			 fuel loan guarantee program
			(a)Eligible
			 projectsSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
				
					(11)Large-scale
				coal-to-liquid facilities (as defined in section 2 of the
				Coal-to-Liquid Fuel Promotion Energy Act of
				2006) that use a feedstock, the majority of which is the coal
				resources of the United States, to produce not less than 10,000 barrels a day
				of liquid transportation
				fuel.
					.
			(b)Authorization
			 of appropriationsSection 1704 of the Energy Policy Act of 2005
			 (42 U.S.C. 16514) is amended by adding at the end the following:
				
					(c)Coal-to-liquid
				projects
						(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide the cost of guarantees for projects involving large-scale
				coal-to-liquid facilities under section 1703(b)(11).
						(2)Limitations
							(A)In
				generalNo loan guarantees shall be provided under this title for
				projects described in paragraph (1) after (as determined by the
				Secretary)—
								(i)the tenth such
				loan guarantee is issued under this title; or
								(ii)production
				capacity covered by such loan guarantees reaches 100,000 barrels per day of
				coal-to-liquid fuel.
								(B)Individual
				projects
								(i)In
				generalA loan guarantee may be provided under this title for any
				large-scale coal-to-liquid facility described in paragraph (1) that produces no
				more than 20,000 barrels of coal-to-liquid fuel per day.
								(ii)Non-Federal
				funding requirementTo be eligible for a loan guarantee under
				this title, a large-scale coal-to-liquid facility described in paragraph (1)
				that produces more than 20,000 barrels of coal-to-liquid fuel per day shall be
				required to provide non-Federal funding for the proportional cost of the loan
				guarantee for production that exceeds 20,000 barrels of coal-to-liquid fuel per
				day.
								.
			4.Coal-to-liquid
			 facilities loan program
			(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid facility that will produce at
			 least 10,000 barrels per day of coal-to-liquid fuel.
			(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 facility.
			(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), an owner or operator of a
			 coal-to-liquid facility shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
			(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
			(e)Repayment of
			 loan
				(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
				(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 facility described in subsection (a), including a loan guarantee provided under
			 section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
			5.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary, in coordination with the head
			 of any affected agency, shall promulgate such regulations as the Secretary
			 determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
		6.Strategic
			 Petroleum Reserve
			(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
				(1)by redesignating
			 subsections (f), (g), (j), (k), and (l) as subsections (a), (b), (e), (f), and
			 (g), respectively; and
				(2)by inserting
			 after subsection (b) (as redesignated by paragraph (1)) the following:
					
						(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1
				year after the date of enactment of the Coal-to-Liquid Fuel Promotion Energy Act of
				2006, the Secretary and the Secretary of Defense shall—
							(1)conduct a study
				of the feasibility and suitability of maintaining coal-to-liquid products in
				the Reserve; and
							(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
							(d)Construction of
				storage facilitiesAs soon as practicable after the date of
				enactment of the Coal-to-Liquid Fuel
				Promotion Energy Act of 2006, the Secretary may construct 1 or
				more storage facilities—
							(1)in the vicinity
				of pipeline infrastructure and at least 1 military base; but
							(2)outside the
				boundaries of any State on the coast of the Gulf of
				Mexico.
							.
				(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting a semicolon at the end;
					(B)in paragraph (2),
			 by striking and at the end;
					(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(4)coal-to-liquid
				products (as defined in section 2 of the Coal-to-Liquid Fuel Promotion Energy Act of
				2006), as the Secretary determines to be appropriate, in a
				quantity not to exceed 20 percent of the total quantity of petroleum products
				in the
				Reserve.
							;
					(2)in subsection
			 (b), by redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively; and
				(3)by redesignating
			 subsections (f) and (h) as subsections (d) and (e), respectively.
				(c)Conforming
			 amendmentsSection 167 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247) is amended—
				(1)in subsection
			 (b)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
					(B)in paragraph (2)
			 (as redesignated by subparagraph (A)), by striking section
			 160(f) and inserting section 160(e); and
					(2)in subsection
			 (d), in the matter preceding paragraph (1), by striking section
			 160(f) and inserting section 160(e).
				7.Authorization to
			 conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
		8.Coal-to-liquid
			 facilities on or near military installationsSection 2398a of title 10, United States
			 Code is amended—
			(1)in subsection (b)—
				(A)by striking The Secretary
			 and inserting the following:
					
						(1)In
				generalThe Secretary
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Coal-to-liquid
				production facilities
							(A)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with private companies or other entities to develop and
				operate coal-to-liquid facilities (as defined in section 2 of the
				Coal-to-Liquid Fuel Promotion Energy Act of
				2006) on or near military installations.
							(B)ConsiderationsIn
				entering into contracts and other agreements under subparagraph (A), the
				Secretary shall consider land availability, testing opportunities, and
				proximity to raw
				materials.
							;
				(2)in subsection
			 (d)—
				(A)by striking
			 Subject to applicable provisions of law, any and inserting
			 Any; and
				(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
				(3)by adding at the
			 end the following:
				
					(f)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				section.
					.
			
